Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 12/12/2020. Claims 1 – 20 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 12/12/2020 is acknowledged by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 – 8, 10 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Document DE 100 65 204 A1.
Regarding claim 1, the German Patent document discloses shaft-bearing bush (Fig. 2), for a valve arrangement having a valve for an air-conditioning system, comprising a shaft (12) extending along an axial direction, the shaft being drive-connectable to the valve (2); a bearing bush (11), in which the shaft (12) is rotatably received relative to the bearing bush between a first rotary position and a second rotary position about an axis of rotation extending along the axial direction; a bush projection (17) non-rotatably arranged on the bearing relative to the bearing bush and a shaft projection (18) non-rotatably arranged on the shaft relative to the shaft (12); and wherein the bush projection and the shaft projection are matched to one another such that the  bush projection provides a rotary stop for the shaft projection for limiting the rotary movement of the shaft between the first rotary position and the second rotary position.  

Regarding claim 8, the German Patent document discloses a stop collar section (8) projecting from the bush end face (10) and bushing projection (17) projects radially from the stop collar. 
Regarding claim 10, the German Patent document discloses the shaft projection (18) limits a pocket-like recess on the shaft. 
Regarding claim 11, the German Patent document discloses a gear (22) for transmitting torque arranged on the shaft (12).
Regarding claim 12, the German Patent document discloses a bearing surface (11) and shaft (12) are substantially smooth [para. 20].
Claims 1 – 5, 14 -  20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Document DE 10 2008 033 200 A1.
Regarding claims 1, 14 - 15 the German Patent document discloses shaft-bearing bush (Fig. 2), for a valve arrangement having a valve for an air-conditioning system, comprising a shaft (24) extending along an axial direction, the shaft being drive-connectable to the valve (16); a bearing bush (10), in which the shaft (24) is rotatably received relative to the bearing bush between a first rotary position and a second rotary position about an axis of rotation extending along the axial direction; a bush projection (52) non-rotatably arranged on the bearing relative to the bearing bush and a shaft projection (66) non-rotatably arranged on the shaft relative to the shaft (24); and wherein the bush projection and the shaft projection are matched to one another such that the  bush projection provides a rotary stop for the shaft projection for limiting the rotary movement of the shaft between the first rotary position and the second rotary position [para. 70].  
	Regarding claims 2 – 5, 16 – 20 the German Patent document discloses two shaft projections (66, Fig. 4) offset form each other at a rotational angle and exclusively on the shaft (24) and two bush projections (52) offset from each other at a rotational angle and exclusively on the bushing (Fig. 6). . 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, applicant defines a reason – a design of the rotary stop that has a particularly high load capacity and is thus particularly reliable - for the claimed ranges [page 6]. A person having ordinary skill in the art would not modify the cited references without the improper hindsight of applicant’s disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753